Title: To Benjamin Franklin from John Walsh, 21 June 1772
From: Walsh, John
To: Franklin, Benjamin


Dear Sir
Paris 21st. June 1772.
After some enquiry I procured the two Copies of Gennete’s Book and shall deliver them to Sir John Lambert to forward to you by some one of our returning Countrymen. Your friend M. Le Roy, who presents you his Compliments, has shewn us many Civilities; as has M. Trudaine, the Abbé Morillet’s friend for which I must beseech you to make my Acknowledgements to the Abbé. I have been present at two meetings of the Academy des Sciences and have had a polite and obliging reception from the Academicians in general. I have made no Secret of my intentions of prosecuting Experiments on the Torpedo, to which animal by the bye, they are almost Strangers here, Brisson only knows that they exist and in tolerable plenty at La Rochelle, in the neighbourhood of which Reaumur had a Terre. But I have no occasion for academical information on this point, having met at Bologne with two plain sensible Captains of Coasters to La Rochelle and Bourdeaux, who put me out of doubt of their exceeding plenty at this Season in the neighbourhood of those places. Whether therefore their effect be electrical or not, I persuade myself will be soon ascertained. I am this instant setting out for La Rochelle and in three Weeks expect to be in Bourdeaux, possibly in six return’d to Paris. If you have any Commands for me, which I assure you I shall ever be proud to receive, you will please to direct them to me at Sir John Lamberts at Paris and they will be forwarded to me where ever I may be. I need not remark to you who have lately been here, the low Ebb of Electricity at Paris. The flatt plates are the only Instruments now in vogue, which they suppose to be the strongest and in all States of the Air. The Duke de Chaulne exhibited a Platteau (as they call it, and we a Ramsden’s) of upwards of 3 foot Diameter with two Conductors of 12 foot long and 9 Inches diameter, the Spark from which was insupportable, striking at full eight Inches Distance. The dry state of the Air here is certainly favorable to these experiments. The Platteau was turn’d with great Rapidity and frequently cool’d with Ice to take off the heat of the Glass by it’s violent friction. His whole apparatus was well contrived to produce the strong effects of Electricity; He had as good an apparatus for Kite flying, which we attempted to make use of but the Wind did not favour us. My next will convey to you the Event of our Experiments on the Torpedo, in the mean time I remain with the truest Sentiments of Esteem and Regard Dear Sir Your obedient humble Servant
John Walsh
I beg my particular Compliments to your fellow travellour Sir John Pringle
